                 Case 2:20-cr-00097-RSM Document 42 Filed 04/22/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0097-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JIOVANNI NUNEZ,

13                              Defendant.
14

15          This matter comes before the Court on the Government and Defendant Jiovanni Nunez’s
16   stipulated motion to continue the trial date and the pretrial motions deadline (Dkt. No. 40). Mr.
17   Nunez is charged with two counts of possession of fentanyl with intent to distribute. (Dkt. No.
18   28.) The parties move to continue trial from May 3, 2021 to September 7, 2021; continue the
19   pretrial motions deadline from April 2, 2021 to August 6, 2021; and exclude the time period
20   from the date of this order to the new trial date for purposes of the Speedy Trial Act. (See
21   generally Dkt. No. 40.) The Court previously granted the parties’ stipulated requests to continue
22   trial from September 2020 to February 2021, (Dkt. No. 35), and then to May 2021, (Dkt. No.
23   38), to allow Mr. Nunez’s counsel sufficient time to prepare for trial given the volume of
24   discovery in the case and the impact of the COVID-19 pandemic on counsel’s ability to
25   adequately review discovery with Mr. Nunez. The parties seek a third continuance because,
26   despite due diligence, additional time is needed for Mr. Nunez’s counsel to adequately prepare


     ORDER
     CR20-0097-JCC
     PAGE - 1
               Case 2:20-cr-00097-RSM Document 42 Filed 04/22/21 Page 2 of 3




 1   for trial given the volume of discovery and the impact of the pandemic on trial preparation. (Dkt.

 2   No. 40 at 1.)

 3          In addition, the COVID-19 pandemic continues to limit the Court’s ability to conduct

 4   criminal trials. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-

 5   21 each of which the Court incorporates by reference.) The pandemic has made it difficult for the

 6   Court to obtain an adequate spectrum of jurors to represent a fair cross section of the community,

 7   and public health guidance has impacted the ability of jurors, witnesses, counsel, and Court staff

 8   to be present in the courtroom. (See generally id.) As a result, the Court has been unable to

 9   conduct any criminal trials in the courthouse since March 2020. Although the availability of a

10   vaccine makes it possible that the Court will be able to resume some in-person criminal trials in

11   May 2021, the Court will continue to be limited by public health measures that necessitate

12   continuing most trials past June 30, 2021. See General Order 04-21 at 2.

13          For all the reasons set forth in the parties’ joint motion and this Order, the Court

14   CONTINUES trial to August 30, 2021 and FINDS that the ends of justice served by continuing

15   the trial in this case outweigh the best interest of the public and Mr. Nunez to a speedy trial. See

16   18 U.S.C. § 3161(h)(7)(A). The Court further FINDS:

17      A. Taking into account the exercise of due diligence, the failure to grant a continuance

18          would deny counsel for the defendant reasonable time necessary for effective preparation,
19          see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a miscarriage of justice,

20          see 18 U.S.C. § 3161(h)(7)(B)(i).

21      B. The additional time requested is a reasonable period of delay, as the defendant has

22          requested more time to prepare for trial, to investigate the matter, to gather evidence

23          material to the defense, and to consider possible defenses.

24      C. The time between the current trial date and the new trial date is necessary to provide Mr.

25          Nunez’s counsel with reasonable time to prepare for trial.

26      D. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate


     ORDER
     CR20-0097-JCC
     PAGE - 2
             Case 2:20-cr-00097-RSM Document 42 Filed 04/22/21 Page 3 of 3




 1         spectrum of jurors to represent a fair cross section of the community, which makes

 2         proceeding on the current case schedule impossible or, at a minimum, would result in a

 3         miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

 4      E. Public health guidance has impacted the ability of jurors, witnesses, counsel, and Court

 5         staff to be present in the courtroom. Therefore, proceeding with trial as scheduled would

 6         likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

 7         Accordingly, the Court GRANTS in part the motion (Dkt. No. 40) and ORDERS:

 8      1. Trial is CONTINUED to August 30, 2021.

 9      2. The pretrial motions deadline is continued to July 19, 2021.

10      3. The period of time between the date of this Order and the new trial date is excludable

11         time under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).

12         DATED this 22nd day of April 2021.




                                                        A
13

14

15
                                                        John C. Coughenour
16                                                      UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0097-JCC
     PAGE - 3
